EXHIBIT 10.18

Employment Agreement

between

 

1. Pieris AG, Lise-Meitner-Str. 30, 85354 Freising, Germany, represented by the
Executive Board

- the “Employer” ,

and

 

2. Dr. Ulrich Moebius, Am Rain 7, 82131 Gauting, Germany

- the “Employee” ,

each individually the “Party” and jointly the “Parties”

§ 1

EMPLOYMENT AND DUTIES

 

1. Employer hereby employs the Employee as CSO.

 

2. Employer is entitled to assign other reasonable duties and responsibilities
to the Employee that correspond to his training and his skills and that may
result in a change in title or position in Employers’s organization.

 

3. Employee shall perform his duties well and faithfully in the interests of
Employer and will comply with all applicable statutes, regulations, ethical and
industrial codes and Employers’ policies as well as all directions lawfully and
properly given by Employer.

§ 2

HOURS OF WORK

 

1. The position is fulltime. The normal working hours are 40 hours per week, but
the Employee will be required to work such additional hours as are required to
perform his duties (including on Saturdays, Sundays and public holidays).
Notwithstanding the foregoing, Employee shall be entitled (on a week-by-week
basis) to reduce working hours to a minimum of 32 hours per week in order to
carry out sideline activities contemplated by § 13(1). Any salary adjustments
shall be made on a monthly basis.

 

2. Specific working hours may be determined from time to time by Employee’s
managers.

 

3. The overall annual payments according to § 5 cover payment for all hours
worked and the overall performance.

 

4. Overtime or time off in lieu will not be available and Employee’s salary
covers all aspects of his employment.



--------------------------------------------------------------------------------

§ 3

EFFECTIVE DATE, TERM

 

1. The employment with Employer shall commence on July 15th/ August 1st 2013
(the “Start Date”) and shall be concluded until April 30, 2014.

 

2. The employment will include an initial trial period of 6 months, commencing
on the Start Date (the “Trial Period”). During or at the end of this Trial
Period or any extension of the Trial Period required by Employer, either the
Employee or Employer may terminate the employment by two weeks’ notice in
writing to the end of each calendar month (the “Trial Period Notice”) without
reason and without indemnification.

 

3. For the avoidance of doubt, Employer or the Employee does not have the right
to terminate the employment prior to the Start Date.

 

4. The employment can be terminated by either party giving to the other in
writing with a notice period of three months to the end of each calendar month.

 

5. The right of extraordinary termination (außerordentliche Kündigung) remains
unaffected.

 

6. Any notice of termination must be made in writing.

 

7. Employer may suspend Employee from the employment after notice of termination
on full salary until the end of the notice period. Any remaining holidays will
be taken into consideration.

§ 4

PLACE OF WORK

Place of work shall be the business seat of Employer, currently Freising.

§ 5

ANNUAL SALARY

 

1. The initial monthly base salary is EUR 15.500,- (in words: Euro fifteen
thousand five hundred) (less any deductions required by law) based on a forty
(40)-hour work week payable at the end of each calendar month. The annual base
salary will be reviewed annually during the employment. Employer is under no
obligation to increase Employee’s salary following an annual base salary review.

 

2. In addition to the remuneration provided for under § 5 (1), dependent upon
the achievement of certain targets to be agreed on between the Parties, Employee
shall receive an annual bonus payment of up to 20% of annualized salary, based
on extent of achievement of corporate and personal objectives as agreed upon
with Executive Management and Supervisory Board.

 

3. Any excess payments have to be repaid. The Employee waives his right
according to § 818 Abs. 3 BGB (Verzicht auf die Geltendmachung des
Entreicherungseinwand).

 

4. Employee shall not be entitled to any additional salary in respect of any
overtime worked.

 

2



--------------------------------------------------------------------------------

§ 6

EXPENSES

Employer will reimburse any travelling, hotel, entertainment and other
out-of-pocket expenses properly and reasonably incurred by Employee in
connection with the discharge of his duties of employment and in accordance with
Employers’s instructions and general guidelines and procedures. Any abuse of the
expenses policy may be treated as a major breach of the terms of employment.

§ 7

HOLIDAYS

 

1. Employee is entitled to 28 working days holiday (in addition to statutory
holidays) per annum. Holidays are to be taken at such time or times as may be
approved by Employee’s manager who should be given at least two weeks’ advance
notice of the intention to take holiday but who will not unreasonably withhold
his or her approval. Holiday entitlement may not be carried forward to a future
calendar year unless with the consent of the manager but such carry over may not
exceed 5 days and the holiday carried over must be used by 31st March in that
future calendar year. If Employee starts or leaves Employer during a calendar
year, holiday entitlement in respect of that calendar year will be calculated on
a pro rata basis. On the termination of the employment, Employee will be
entitled to pay in lieu of outstanding holiday entitlement (if any) but must
repay any holiday pay received for holiday taken in excess of his actual
entitlement.

§ 8

PERIODS OF ABSENCE, SICKNESS

 

1. Employee shall advise Employer without delay and in any event no later than
10:00a.m. if possible on the first day of absence, of any absence from work and
the foreseeable duration of such absence. If Employee cannot work due to
sickness or injury of less than 3 days, Employee shall, on return to work,
complete a self-certification sickness absence form.

 

2. In the event of any inability to work due to sickness or injury of 3 days or
more, Employee shall submit to Employer a certificate from a registered medical
practitioner within 3 working days from the first day of absence from work. This
certificate must state the reason for the absence and shall also state the
anticipated duration of the inability to work.

 

3. Subject to compliance with 8.1 or 8.2 Employee shall receive his basic
salary, less normal deductions, for the time period as set forth in the law of
continued remuneration (Entgeltfortzahlungsgesetz). The Employee shall transfer
any rights against third parties which caused the sickness to Employer. This
transfer is limited to the amount Employer has to pay. The Employee has to give
any information about the rights to Employer.

 

3



--------------------------------------------------------------------------------

§ 9

TRANSFER OF RIGHTS AND PLEDGE OF THE SALARY

 

1. No payments based on this Agreement shall be transferred or pledged without
prior written consent of the Employer.

 

2. If legally permitted, all rights of retention (Zurückbehaltungsrecht), rights
to refuse (Leistungsverweigerungsrecht) and rights of compensation (Aufrechnung)
shall be excluded.

§ 10

CONFIDENTIALITY

 

1. Unless it is already in the public domain, Employee will keep secret and
shall use his best endeavours to prevent the publication or disclosure of and
will not at any time (whether during the employment or thereafter) use for his
own or another’s advantage, or reveal to any person, firm, company or
organisation any trade secrets, or other confidential information of Employer.
This information may include, for example, lists and details of employees,
customers, distributors, wholesalers, clinical investigators, prescribers of
products or others whom Employer are in the habit of dealing with, product
details, business methods, market information (including details of adverse
events and product complaints), terms of business, technical data, drawings,
diagrams, plans, any matter or product in the research or testing stage,
clinical trials, information on Employers’s marketing or other computer
databases, sales and marketing strategy, pricing and discount policy, contracts
with customers, distributors, wholesalers or clinical investigators, dealings
with prescribers, salary and benefits of employees of Employer, actual and
potential contracts or assets of Employer and any other commercial information,
which Employee knows or oughts reasonably to have known to be confidential.
Confidential information may also include information which has been made
available to Employer by a third party and which Employer is obliged to keep
confidential.

 

2. The restrictions contained in clause 10.1 shall not apply to any disclosure
or use authorized by the management or required by any applicable law.

 

3. Any breach of this obligation may lead to an extraordinary termination of
this Agreement with immediate effect.

§ 11

EMPLOYER DOCUMENTS AND PROPERTY

 

1. All property, including emails, books, papers, materials, documents and
photocopies or electronic versions, which relate to the business of Employer is
and shall remain the property of Employer. Employee must return this property at
Employers’s first request or in any event upon suspension from work or
termination of the employment.

 

2. Business records of any kind, including private notes concerning Employers’
affairs and activities, shall be carefully kept and shall be used only for
business purposes. Copies or extracts of drawings, notes, calculations,
statistics and the like as well as any other business documents are only
permitted for business purposes.

 

4



--------------------------------------------------------------------------------

3. After notice of termination of the employment has been given - irrespective
whether the notice is given by Employer or Employee - Employee shall, without
delay and without specific request on behalf of Employer, return all working
material and other items belonging to Employer, in particular all business
documents and copies thereof. Employee shall have no right of retention and no
damages claim relating thereto.

§ 12

INTELLECTUAL PROPERTY

 

1. In this Agreement, the intellectual property rights means copyrights,
patents, utility models, trademarks, service marks, design rights (whether
registered or unregistered), database rights, know how, trade or business names
and other similar rights or obligations whether registerable or not in any
country (“Intellectual Property Rights”).

 

2. All Intellectual Property Rights arising in the course of or as a consequence
of the employment or other work undertaken by Employee for Employer under this
Employment Agreement shall belong to Employer.

 

3. Employee shall forthwith communicate to Employer any designs, discoveries or
inventions or other matters potentially the subject of such Intellectual
Property Rights, and shall at the request of Employer deliver to it all
documents, drawings, models, samples, prototypes and the like prepared by or for
Employer and which relate to such rights.

 

4. Employee hereby assigns to Employer by way of future assignment all
copyrights or other Intellectual Property Rights arising under clause 12.2 (and
waive any equivalent moral rights) immediately on their coming into existence.
Further, to the extent that full legal title to any Intellectual Property Rights
so arising shall fail automatically to belong to Employer by virtue of the
provisions of clause 12.2 Employee shall hold such right on trust for Employer
absolutely, and shall (notwithstanding the prior termination of this Employment
Agreement for any reason) forthwith at the Employers’ request execute any
document or do anything required by Employer at Employers’ expense to vest in it
(or as it shall direct) the full legal title to such Intellectual Property
Rights and to enable it (or its nominee) to enjoy the benefit of such right.

§ 13

ADDITIONAL ACTIVITIES/PROHIBITION OF COMPETITION

 

1.

Employee shall on principle be obliged to dedicate his entire working capacity
to the tasks and duties under this Employment Agreement. During the term of this
employment relationship, any sideline activities (Nebentätigkeiten) which
Employee takes up against payment or which impair the employment hereunder shall
not be admissible except with the prior written approval of Employer. Employee
shall be obliged to notify the Employer of any sideline engagement before its
beginning. The Employer shall not refuse its approval without cause; for example
the employer shall not refuse its approval

 

5



--------------------------------------------------------------------------------

  for sideline activities related to preparation for future employment with
another company after the term of this employment agreement, to the extent the
remaining provisions of this Employment Agreement are honoured, notwithstanding
the provisions of §13(3).

 

2. Employee has to report to the management about all sideline activities at the
beginning of each following month.

 

3. During the term of the employment relationship, Employee shall be prohibited
from working, whether directly or indirectly, whether on a self-employed basis
or as employee, for any competing enterprise or from taking up any self-employed
activities capable of competing with the Employer.

 

4. During the term of the employment relationship, Employee shall refrain from
any direct or indirect financial interest in any enterprises competing with the
Employer.

§ 14

DATA PROTECTION

 

1. Employee shall be obliged to create backups of the data on his computer at
the end of each week.

 

2. Employee must not delete any data or make any copies without the prior
written consent of Employer.

§ 15

EXPIRATION DATE

All claims of the Employee arising out of the employment and such claims which
are related to the employment shall lapse if they are not asserted against the
Employer in writing within three months after the assertion of the claim. The
claim shall lapse if it is not asserted before the courts within 3 months after
receipt of the rejection. Claims of the Employee which accrue during the legal
dispute as to termination and which are dependent upon its outcome, are to be
asserted in writing within 3 months after a final and legally binding conclusion
of the legal dispute, or such shall lapse.

§ 16

MISCELLANEOUS

 

1. Amendments to this Employment Agreement shall only be valid if made in
writing and duly signed by both parties hereto. This shall also apply to this
clause.

 

2. This contract represents the entire agreement and understanding of the
parties. Other verbal or written agreements have not been made. This contract
supersedes all prior written or verbal agreements (including but not limited to
any letters of offer of employment) and employment contracts between the
parties.

 

3. Employee represents and warrants to Employer that he will not by reason of
entering into this Employment Agreement, performing any duties under the
Employment Agreement, be in breach of any terms of employment with a third party
whether expressed or implied or of any other obligation binding on him.

 

6



--------------------------------------------------------------------------------

4. In case single provisions of this Employment Agreement are or prove to be
invalid or not enforceable or in case this Employment Agreement should contain
gaps, the binding force and effectiveness of the other provisions of this
Employment Agreement shall remain unaffected. The invalid or unenforceable
provision shall be replaced by such provision(s) which the Parties would have
foreseeably agreed upon had they had knowledge of the invalidity,
unenforceability or the gap as of the time of the signing of this Employment
Agreement. Should a provision be or prove to be invalid for the stipulated
extent and scope of the respective obligation contained therein, the scope and
extent of such obligation shall be adjusted to match the legally admissible
extent and scope of obligation.

 

5. To the extent legally permissible, the exclusive venue for all disputes
arising from this Employment Agreement shall be the registered seat of Employer.

 

6. This Employment Agreement shall be governed by the laws of the Federal
Republic of Germany.

§ 17

COPY OF CONTRACT

Employee confirms by his own signature that he has received a written copy of
this Employment Agreement.

 

Freising,  

26 June 2013

    26 June, 2013

/s/ Stephen S. Yoder

   

/s/ Ulrich Moebius

Employer     Employee

 

7